Application of Roy E. Heffner for writ of prohibition to prevent the county court of Nowata county from entertaining jurisdiction of an appeal taken by petitioner from a judgment of the municipal court of the city of Nowata, wherein the petitioner was fined $50 and costs, for a violation of Ordinance No. 238 of said city, which is an ordinance prohibiting, among other things, the operation of moving picture theaters on Sunday, and to prohibit said municipal court from enforcing the payment of said fine.
It is alleged that for various reasons, specifically stated, said ordinance is illegal and void, that the judgment of said municipal court is a nullity, and said court had no jurisdiction to try petitioner, and that said county court has no jurisdiction in said cause.
We are inclined to think that, to test the validity of said ordinance, petitioner should have refused to pay the fine assessed against him, *Page 692 
and, if committed for refusing to pay the same, he could then apply for writ of habeas corpus. Having elected to take an appeal from the judgment of said municipal court, we are of the opinion that he is not entitled to the relief prayed for. It is therefore ordered and adjudged that the application for writ of prohibition be denied.